On Petition for Rehearing.
Rabb, J.
1. Appellant earnestly insists in its petition for rehearing in this case that this court is in error in holding that a cause of action upon the bond of a licensed retail liquor dealer, accruing under the civil liability clause of our temperance laws, to the wife and children for injury to their means of support, caused by. the unlawful sale of liquor to the husband and father, whereby his life is lost, does not abate with the death of the liquor seller, that a rehearing should be granted in this case, this question reconsidered, and the case of State, ex rel., v. Soale (1905), 36 Ind. App. 73, overruled oxi this point; and our attention is directed to numerous decisions which it is claimed are in conflict with our holding on this subject.
If the action does so abate, it is because the cause of action arises “out of an injury to the person.” §283 Burns 1908, §282 E. S. 1881. All other causes of action survive by the express terms of the statute of this State, and xnay be brought by or against the representative of decedent, except *131actions for breach of marriage contract. §284' Burns 1908, §283 R. S. 1881.
5. Can it be said, that appellee’s cause of action in this case arises out of an injury to the person? A cause of action may be said to arise out of a violation of duty by one person that injuriously affects the rights of another. Here the violation of duty averred, which created the liability on the bond of appellant,_ was the unlawful sale of liquor by the saloon-keeper, whose surety appellant became. The right of appellee which this violation of duty invaded, was not an injury to relator’s person or to the person of her husband, but an injury “to her means of support,” and out of this breach of duty and this violation of right appellee’s cause of action arose. It was not founded on the .death of relator ’s husband. The death of the husband was an interven-' ing incident fixing the measure of damages, not a fact determining the right of action. There is no statutory provision by which a cause of action, arising unde* the- statute relied on by appellee, survives; and had the death of the'husband been the foundation of the right of action, then, by the well-recognized rule of the common law, as well as the express terms of the statute, appellee’s cause of action would have expired with the death of the party injured, as well as with the death of the wrongdoer. 1 Am. and Eng. Ency. Law 130, and cases cited; Long v. Morrison (1860), 14 Ind. 595, 77 Am. Dec. 72; Hyatt v. Adams (1867), 16 Mich 180; Eden v. Lexington, etc., R. Co. (1853), 141 B. Mon. 204; Carey v. Berkshire R. Co. (1848), 1 Cush. 475, 48 Am. Dec. 616.
1. Appellee’s complaint, if this theory was correct, would clearly have been insufficient to withstand demurrer, regardless of the fact that it disclosed the death of the wrongdoer. In several States, it has been held that an action, founded on a similar statute, brought by a surviving wife for injury to her “means of support,” result*132ing from the unlawful sale of liquor to her husband, causing his death, could not be maintained against the liquor seller, for the reason that the action in its nature arose out of an injury to the person of the husband and his death, and therefore died with him; and upon this theory the supreme courts of "West Virginia, Massachusetts and Ohio have denied a right of recovery in this class of cases.
In the ease of Davis v. Justice (1877), 31 Ohio St. 359, 27 Am. Rep. 514, the question arose for the first time, and it was decided by a divided court, that the action was to recover for the death of the husband, and therefore did not lie, because the action abated with the death of the party injured. A very able dissenting opinion was rendered in the case by Boynton, J., who held that the basis of recovery was not the death of the husband, but the unlawful sale of the liquor, resulting in the injury to plaintiff’s means of support, and therefore that the action did not abate with the death of the party injured; and generally where the question has since arisen, the reasoning of the dissenting opinion in that ease has been followed. This is so in New York (Mead v. Stratton [1882], 87 N. Y. 493, 41 Am. Rep. 386), Nebraska (Roose v. Perkins [1879], 9 Neb. 304, 2 N. W. 715, 31 Am. Rep. 409), Iowa (Rafferty v. Ruckman [1877], 46 Iowa 195, and other cases), Maine (Gardner v. Day [1901], 95 Me. 558, 50 Atl. 892), Illinois (Schroder v. Crawford [1880], 94 Ill. 357, 34 Am. Rep. 236, and many other cases), and Michigan (Brockway v. Patterson [1888], 72 Mich. 122, 40 N. W. 192, 1 L. R. A. 708). In this State, while the question discussed in the ease of Davis v. Justice, supra, and other cases cited, has not been raised, the right of the wife or the dependent children, to maintain an action against a saloon-keeper and his sureties on his bond, for an unlawful sale of liquor injuring their means of support by causing the death of the husband and father, has never been denied. Baecher v. State, ex rel. (1898), 19 Ind. App. 100; Wall v. State, ex rel. (1894), 10 Ind. App. 530; Boose v. State, ex rel. (1894), 11 *133Ind. App. 257; Smiser v. State, ex rel. (1897), 17 Ind. App. 519; Nelson v. State, ex rel.(1903), 32 Ind. App. 88; McCarty v. State, ex rel. (1904), 162 Ind. 218.
The proximate canse of the damages claimed is the injury to relator’s means of support. If there he no injury in this respect, there is no cause of action, although the sale of liquor was in Violation of law, and in consequence of such unlawful sale, relator’s husband met his death.
The cases cited by appellant from our own State, we think, are not in point upon this question, because they are based upon statutes that cover a right of action upon the death of the party, thus making the death of a person a necessary fact upon which the action must be predicated. The eases cited from other states, while some of them we recognize as being in point in favor of appellant’s contention, we think are against the decided weight of authority and the reason and logic of the law. Other questions that are discussed in appellant’s petition have already been fully considered.
Petition for rehearing overruled.